[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS

                               FOR THE ELEVENTH CIRCUIT
                                ________________________                  FILED
                                                                 U.S. COURT OF APPEALS
                                       No. 10-12784                ELEVENTH CIRCUIT
                                   Non-Argument Calendar            FEBRUARY 15, 2011
                                 ________________________               JOHN LEY
                                                                         CLERK
                          D.C. Docket No. 1:08-cr-00487-JOF-JFK-1

UNITED STATES OF AMERICA,

lllllllllllllllllllll                                                Plaintiff-Appellee,

                                             versus

LUCAS OCHOA-PENALOSA,
a.k.a. Ricardo Beltran-Gonzales,
a.k.a. Jesus Gonzales-Gonzales,

lllllllllllllllllllll                                             Defendant-Appellant.

                                ________________________

                          Appeal from the United States District Court
                             for the Northern District of Georgia
                                ________________________

                                     (February 15, 2011)

Before TJOFLAT, PRYOR and FAY, Circuit Judges.

PER CURIAM:

         Lucas Ochoa-Penalosa appeals his sentence of 57 months of imprisonment
for reentering the United States illegally. 8 U.S.C. § 1326(a). Ochoa argues that

his sentence is unreasonable. We affirm.

      The district court did not abuse its discretion by ordering that Ochoa’s

sentence run consecutive to the first seven years of a sentence imposed by a

Georgia court for trafficking in cocaine and concurrently afterward. When “a term

of imprisonment is imposed on a defendant who is already subject to an

undischarged term of imprisonment,” the district court decides whether the “terms

[should] run concurrently or consecutively.” 18 U.S.C. § 3584(a). Ochoa was

deported in December 2002 after completing a sentence of 60 months of

imprisonment for possessing at least 500 grams of cocaine, 21 U.S.C. § 841(a)(1),

and, shortly after his term of supervised release expired, Ochoa left his family in

Mexico and reentered the United States illegally, where federal agents discovered

him in possession of 223 grams of cocaine base and a firearm. The district court

considered the sentencing factors and reasonably determined that a sentence at the

high end of the guideline range that ran partially concurrent with Ochoa’s sentence

in state court would best address his “persistent pattern of re-entry” to engage in

drug crimes. See U.S. Sentencing Guidelines Manual § 5G1.3(c) (2009); see

United States v. Irey, 612 F.3d 1160, 1190 (11th Cir. 2010). Ochoa’s sentence is

reasonable.

                                          2
Ochoa’s sentence is AFFIRMED.




                                3